                                           Case 3:21-cv-01451-TSH Document 8 Filed 03/04/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CRAIG KENNETH MARTIN,                            Case No. 21-cv-01451-TSH
                                   8                   Plaintiff,
                                                                                          REFERRAL FOR PURPOSE OF
                                   9             v.                                       DETERMINING RELATIONSHIP
                                  10     STATE BAR OF CALIFORNIA, et al.,
                                  11                   Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Pursuant to Civil Local Rule 3-12(c), the above-entitled case is hereby REFERRED to the

                                  14   Honorable Claudia Wilken for consideration of whether the case is related to Martin v. State Bar

                                  15   of California, 11-cv-03601-CW.

                                  16          IT IS SO ORDERED.

                                  17

                                  18   Dated: March 4, 2021

                                  19

                                  20
                                                                                                  THOMAS S. HIXSON
                                  21                                                              United States Magistrate Judge
                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
